12/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 22-0353



                                       DA 22-0353
                                                                    FiLED
 STATE OF MONTANA,
                                                                      DEC 2 7 2022
             Plaintiff and Appellee,
                                              OTT
                                               it uA.,',TA         Bow •n C; - r-nwood rt
                                                                 Cler k -                 Cou
                                                                    sta,0 of h.....-Iritansa


       v.                                                        ORDER

ROBERT EARL STAUDENMAYER,

             Defendant and Appellant.


      Pursuant to Appellant Robert Earl Staudenmayer's motion for extension to of time
to file his opening brief and good cause appearing,
      IT IS HEREBY ORDERED that Appellant has until January 17, 2023, to file his
opening brief.
      DATED this Z.       day of December, 2022.
                                                For the Court,




                                                             Chief Justice